COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NOS. 2-04-568-CR
2-04-569-CR
 
LYNN
LEWIS FUNK                                                       APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
             FROM
THE 211TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Withdrawal of Notice of Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure. Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See id.; Tex. R. App. P. 43.2(f).
PER CURIAM
PANEL F:    CAYCE, C.J.; GARDNER, and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: March 2, 2006




[1]See Tex.
R. App. P. 47.4.